ACCEPTED
                                                                                          03-14-00235-CR
                                                                                                  4558425
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                    3/19/2015 10:04:13 AM
                                                                                         JEFFREY D. KYLE
                               NO. 03-14-00235-CR                                                   CLERK


                                         IN THE
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
                              COURT OF APPEALS                         AUSTIN, TEXAS
                                                                  3/19/2015 10:04:13 AM
                          THIRD DISTRICT OF TEXAS                     JEFFREY D. KYLE
                                                                           Clerk

                                 AUSTIN, TEXAS

JOE DEREK CARR                             §                           APPELLANT

VS.                                        §

THE STATE OF TEXAS                         §                              APPELLEE

            APPEAL FROM THE 147TH JUDICIAL DISTRICT COURT

                           TRAVIS COUNTY, TEXAS

                          CAUSE NO. D1-DC-11-902003

            STATE'S FIRST MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for filing

the State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and

10.5(b), advises the Court as follows:

      (a)    Following his conviction for Murder, the appellant filed his notice of

appeal in the above cause on April 10, 2014. Appellant’s counsel filed a brief on

February 18, 2015.


                                           1
      (c)      The State’s brief is currently due on March 20, 2015.

      (c)      This request is that the deadline for filing the State’s brief be extended by

30 days.

      (d)      The number of previous extensions of time granted for submission of the

State’s brief is: none.

      (e)      The State relies upon the following facts to reasonably explain the need

for an extension of the deadline:

      1. The attorney assigned to this case is a part-time attorney and has not had

            sufficient time to prepare an adequate responsive brief.

      2. During the period since the appellant’s brief was filed, the undersigned

            attorney has completed and filed an original brief in two other pending

            appellate cases, (i.e., Curtis Adams v. State of Texas, No. 03-14-00180-CR;

            and C.W. v. Texas Department of Family and Protective Services, No. 03-14-

            00746-CV). The undersigned attorney is responsible for preparing the State’s

            brief in another pending appellate case, (i.e., Jesus Villalobos, Jr. v. State of

            Texas, No. 03-13-00687-CR).

      3. This request is not made for the purpose of delay, but to ensure that the

            Court has a proper State’s brief to aid in the just disposition of the above

            cause.



                                              2
      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State’s brief be extended to April 20, 2015.

                                              Respectfully submitted,

                                              ROSEMARY LEHMBERG
                                              District Attorney
                                              Travis County, Texas

                                              /s/ Rosa Theofanis
                                              Rosa Theofanis
                                              Assistant District Attorney
                                              State Bar No. 24037591
                                              P.O. Box 1748
                                              Austin, Texas 78767
                                              (512) 854-9400
                                              Fax No. 854-4810
                                              Rosa.Theofanis@traviscountytx.gov
                                              AppellateTCDA@traviscountytx.gov




                                          3
                       CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

284 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is

printed in a conventional, 14-point typeface.


                                                /s/ Rosa Theofanis
                                                Rosa Theofanis
                                                Assistant District Attorney


                          CERTIFICATE OF SERVICE

      I hereby certify that, on the 19th day of March, 2015, a true and correct copy

of this motion was served, by U.S. mail, electronic mail, facsimile, or electronically

through the electronic filing manager, to the Appellant’s attorney, Kristen Jernigan,

Attorney at Law, 207 S. Austin Ave., Georgetown, Texas 78626.

                                                /s/ Rosa Theofanis
                                                Rosa Theofanis
                                                Assistant District Attorney




                                          4